DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-22 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 36 of copending Application No. 16/489,833 (hereinafter 833’) in view of in view of Schabbach et al. (Pub. No. 2016/0213837).  This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, 833; teaches a wearable drug delivery device comprising: a housing; a drug storage container positioned at least partially within the housing; and an insertion mechanism positioned at least partially within the housing and including: a delivery member connected or configured to be connected in fluid communication with the drug storage container, the delivery member being moveable between a first position wherein an insertion portion of the delivery member is positioned within the housing and a second position wherein the insertion portion of the delivery member is positioned exterior to the housing for insertion into a patient, a hub operably coupled with the delivery member, a power source configured to generate  (see claim 1 of 833’) but does not teach wherein operation of the power source causes at least a portion of the motion conversion mechanism to rotate about a rotational axis, the rotational axis being substantially stationary with respect to the housing during rotation of the at least a portion of the motion conversion mechanism.
However, Schabbach et al. teaches an insertion mechanism (1, Fig. 1)  including: a delivery member (2, Fig. 1) connected or configured to be connected in fluid communication with the drug storage container (see [0046[), the delivery member (2) being moveable between a first position (initial/retracted position, see Fig. 4, [0039] and [0052]) and a second position (extended position, see Fig. 5) wherein an insertion portion (tip of 2) of the delivery member (2) is positioned for insertion into a patient (see [0053]), a hub (6, Fig. 1) operably coupled with the delivery member (2, see Fig. 1 and [0046]), a power source (13/14, Fig. 3A) configured to generate rotational motion (see [0050]-[0053]), and a motion conversion mechanism (7/10/11/15) operably coupled with the power source (30) and the hub (6, see Figs. 4-5 and [0050]-[0053]), the motion conversion mechanism (7/10/11/15) being configured to convert the rotational motion of the power source (13/14) into linear motion of the hub (6) to move the delivery member (2) between the first position (initial/retracted position)  and the second position (insertion position, see [0050]-[0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by 833’ by substituting the insertion mechanism taught by 833’ for the insertion mechanism taught by Schabbach et al. for having a (see [0033]).  
Regarding claim 14, 833; teaches a method comprising: providing a wearable drug delivery device comprising a housing, a drug storage container positioned at least partially within the housing, and an insertion mechanism, the insertion mechanism including a delivery member, a hub operably coupled with the delivery member, a power source configured to generate rotational motion, and a motion conversion mechanism configured to convert the rotational motion of the power source into linear motion of the hub; positioning the housing in contact with a patient; activating the power source to move the delivery member linearly from a first position wherein an insertion portion of the delivery member is positioned within the housing to a second position wherein the insertion portion of the delivery member is inserted into the patient, and moving a drug out of the drug storage container into the patient via the delivery member (see claim 36 of 833’) but does not teach activating the power source to rotate at least a portion of the motion conversion mechanism about a rotation axis to move the delivery member linearly from a first position and wherein the rotational axis is substantially stationary with respect to the housing during rotation of the at least a portion of the motion conversion mechanism.
However, Schabbach et al. teaches an insertion mechanism (1, Fig. 1), the insertion mechanism (1) including a delivery member (2, Fig. 1), a hub (6, Fig. 1) operably coupled with the delivery member (2), a power source (13/14, Fig. 3A) configured to generate rotational motion (see [0050]-[0053]), and a motion conversion mechanism (7/10/15) configured to convert (13/14) into linear motion of the hub (6, see 0050]-[0053]); activating a source (20, Fig. 6) to rotate at least a portion (10/15) of the motion conversion mechanism (7/10/15) about a rotational axis (rotational axis of 9 around A, see [0047]) to move the delivery member (2) linearly from a first position (initial/retracted position, see Fig. 4, [0039] and [0052]) wherein an insertion portion (tip of 2) of the delivery member (2) is retracted to a second position (extended position, see Fig. 5) wherein the insertion portion (tip of 2) of the delivery member (2) is inserted into the patient (see [0053]), wherein the rotational axis (rotational axis of 9 around A) is substantially stationary with respect to a housing (18, Fig. 2, it should be noted that the location of axis A does not change; hence, axis A is stationary) during rotation of the at least a portion (10/15) of the motion conversion mechanism (7/10/15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by 833’ by substituting the insertion mechanism taught by 833’ for the insertion mechanism taught by Schabbach et al. for having a fault-tolerant system that achieves high speed needle movements and exact needle guidance thus reducing pain for the patients when inserting and retracting the needle and increasing consumer acceptance and satisfaction; and Schabbach et al. teaches that the low part count of the insertion arrangement allows for an increased mechanical robustness and low manufacturing costs (see [0033]).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (Pub. No. 2015/0306307) in view of Schabbach et al. (Pub. No. 2016/0213837).
Regarding claim 1, Cole et al. teaches a wearable drug delivery device (1, Fig. 1) comprising: a housing (2/9, Fig. 2); a drug storage container (4, Fig. 2) positioned at least partially within the housing (2/9, see Fig. 1); and an insertion mechanism (7, Fig. 2) positioned at least partially within the housing (2/9) and including: a delivery member (70, Fig. 6) connected or configured to be connected in fluid communication with the drug storage container (4, see [0055]), the delivery member (70) being moveable between a first position (position of 70/71 in Fig. 8, see [0052]) wherein an insertion portion (71, Fig. 11) of the delivery member (70) is positioned within the housing (2/9) and a second position (position of 70/71 in Fig. 11, see [0056]) wherein the insertion portion (71) of the delivery member (70) is positioned exterior to the housing (2/9/) for insertion into a patient (see [0056]), a hub (10, Fig. 8) operably coupled with the delivery member (70, see [0048]), a power source (30, Fig. 6) configured to generate rotational motion (see [0048]), and a motion conversion mechanism (54, Fig. 7) operably coupled with the power source (30) and the hub (10, see Figs. 6-7 and [0048]), the motion conversion mechanism (54) being configured to convert the rotational motion of the power source (30) into linear motion of the hub (10) to move the delivery member (70) between the first position (position of 70 in Fig. 8) and the second position (position of 70/71 in Fig. 11, see [0048]) but does not teach wherein operation of the power source causes at least a portion of the motion conversion mechanism to rotate about a rotational axis, the rotational axis being substantially stationary with respect to the housing during rotation of the at least a portion of the motion conversion mechanism.
However, Schabbach et al. teaches an insertion mechanism (1, Fig. 1)  including: a delivery member (2, Fig. 1) connected or configured to be connected in fluid communication with the drug storage container (see [0046[), the delivery member (2) being moveable between a first position (initial/retracted position, see Fig. 4, [0039] and [0052]) and a second position (extended position, see Fig. 5) wherein an insertion portion (tip of 2) of the delivery member (2) is positioned for insertion into a patient (see [0053]), a hub (6, Fig. 1) operably coupled with the delivery member (2, see Fig. 1 and [0046]), a power source (13/14, Fig. 3A) configured to generate rotational motion (see [0050]-[0053]), and a motion conversion mechanism (7/10/11/15) operably coupled with the power source (30) and the hub (6, see Figs. 4-5 and [0050]-[0053]), the motion conversion mechanism (7/10/11/15) being configured to convert the (13/14) into linear motion of the hub (6) to move the delivery member (2) between the first position (initial/retracted position)  and the second position (insertion position, see [0050]-[0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Cole et al. by substituting the insertion mechanism taught by Cole et al. for the insertion mechanism taught by Schabbach et al. for having a fault-tolerant system that achieves high speed needle movements and exact needle guidance thus reducing pain for the patients when inserting and retracting the needle and increasing consumer acceptance and satisfaction; and Schabbach et al. teaches that the low part count of the insertion arrangement allows for an increased mechanical robustness and low manufacturing costs (see [0033]).  Further, Cole et al. teaches that modifications may be made to the device (see [0072]).
Regarding claim 2, Cole et al. in view of Schabbach et al. teaches comprising at least one fluid conduit (14/16, Fig. 10) configured to fluidly connect the delivery member (2) and the drug storage container (4, see [0055]), the at least one fluid conduit (14/16) being coupled to the hub (6, it is the Examiner’s position that all of the components of the device are either directly or indirectly coupled) such that at least a portion of the fluid conduit (14/16) and the hub (6) translate jointly during insertion of the delivery member (2) into the patient (see [0055]-[0057]).  
Regarding claim 3, Cole et al. in view of Schabbach et al. teaches wherein at least a portion (10/11) of the motion conversion mechanism (7/10/11/15) includes a rotatable member (10/11, see Schabbach et al. [0053]) operably coupled to the hub (6) and rotatable about the rotational axis (rotational axis A, see Schabbach et al. [0047]) by the power source (13/14, see Schabbach et al. [0053]).
(7/10/11/15) includes a slot (groove in 10 where 15 is located, see Fig. 2 of Schabbach et al.) and a connector member (15) slidably received in the slot (see Fig. 2 of Schabbach et al.), wherein rotation of the rotatable member (10/11) causes the connector member (15) to slide along a wall (wall of groove of 10 where 15 is located) defining the slot (groove of 10).  
Regarding claim 4, Cole et al. in view of Schabbach et al. teaches wherein the motion conversion mechanism (7/10/11/15) includes a slot (11.2, see Fig. 3B of Schabbach et al.) and a connector member (10.2) slidably received in the slot (see Fig. 3B of Schabbach et al.), wherein rotation of the rotatable member (10/11) causes the connector member (10.2) to slide along a wall (wall of groove of 11.2) defining the slot (11.2).  
Regarding claim 5, Cole et al. in view of Schabbach et al. wherein the connector member (10.2) is a pin fixed to the rotatable member (see Schabbach et al., Fig. 3C illustrating 10.2 as a pin fixed to 10).  
Regarding claim 6, Cole et al. in view of Schabbach et al. teaches wherein the rotational axis (axis A) is traverse to a longitudinal axis (longitudinal axis of 2, see Schabbach et al., Fig. 2) of the delivery member (2]).  
Regarding claim 7, Cole et al. in view of Schabbach et al. teaches wherein the power source (13/14) includes a torsion spring (see Schabbach et al., [0047]).  
Regarding claim 8, Cole et al. in view of Schabbach et al. teaches wherein at least a portion of the torsion spring (13/14) is exterior to the rotatable member (10/11, see Schabbach et al., Fig. 3A illustrating 13 and 14 exterior to 10 and 11).  
Regarding claim 9, Cole et al. in view of Schabbach et al. teaches wherein initial rotation (10/11) causes the delivery member (2) to translate from the first position (retracted position, Fig. 4 of Schabbach et al.) to the second position (extended position, Fig. 5 of Schabbach et al.) and subsequent rotation of the rotatable member (10/11) causes the delivery member (2) to translate from the second position (extended position of 2) to the first position (retracted position of 2, see Schabbach et al. [0055]).  
Regarding claim 10, Cole et al. teaches wherein the delivery member (2) includes a hollow needle (see Schabbach et al., [0046]).  
Regarding claim 14, Cole et al. teaches a method comprising: providing a wearable drug delivery device (1, Fig. 1) comprising a housing (2/9, Fig. 2), a drug storage container (4, Fig. 2) positioned at least partially within the housing (2/9, see Fig. 1), and an insertion mechanism (7, Fig. 2), the insertion mechanism (7)  including a delivery member (70, Fig. 6), a hub (10, Fig. 8) operably coupled with the delivery member (70, see [0048]), a power source (30, Fig. 6) configured to generate rotational motion (see [0048]), and a motion conversion mechanism (54, Fig. 7) configured to convert the rotational motion of the power source (30) into linear motion of the hub (10, see [0048]); positioning the housing (2/9) in contact with a patient (see [0008], [0012] and [0014]) ; activating the power source (30) to move the delivery member (70) from a first position (position of 70 in Fig. 8) wherein an insertion portion (71, Fig. 10) of the delivery member (70) is positioned within the housing (2/9, see [0052]) to a second position (position of 70 in Fig. 11) wherein the insertion portion (71) of the delivery member (70) is inserted into the patient (see [0056]); and moving a drug out of the drug storage container (4) into the patient via the delivery member (70, see [0057]) but does not teach activating the power source to rotate at least a portion of the motion conversion mechanism about a rotation axis to move the delivery member linearly from a first position and wherein the rotational axis is substantially stationary 
However, Schabbach et al. teaches an insertion mechanism (1, Fig. 1), the insertion mechanism (1) including a delivery member (2, Fig. 1), a hub (6, Fig. 1) operably coupled with the delivery member (2), a power source (13/14, Fig. 3A) configured to generate rotational motion (see [0050]-[0053]), and a motion conversion mechanism (7/10/15) configured to convert the rotational motion of the power source (13/14) into linear motion of the hub (6, see 0050]-[0053]); activating a source (20, Fig. 6) to rotate at least a portion (10/15) of the motion conversion mechanism (7/10/15) about a rotational axis (rotational axis of 9 around A, see [0047]) to move the delivery member (2) linearly from a first position (initial/retracted position, see Fig. 4, [0039] and [0052]) wherein an insertion portion (tip of 2) of the delivery member (2) is retracted to a second position (extended position, see Fig. 5) wherein the insertion portion (tip of 2) of the delivery member (2) is inserted into the patient (see [0053]), wherein the rotational axis (rotational axis of 9 around A) is substantially stationary with respect to a housing (18, Fig. 2, it should be noted that the location of axis A does not change; hence, axis A is stationary) during rotation of the at least a portion (10/15) of the motion conversion mechanism (7/10/15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Cole et al. by substituting the insertion mechanism taught by Cole et al. for the insertion mechanism taught by Schabbach et al. for having a fault-tolerant system that achieves high speed needle movements and exact needle guidance thus reducing pain for the patients when inserting and retracting the needle and increasing consumer acceptance and satisfaction; and Schabbach et al. teaches that the low part (see [0033]).  Further, Cole et al. teaches that modifications may be made to the device (see [0072]).
Regarding claim 15, Cole et al. in view of Schabbach et al. teaches wherein the motion conversion mechanism (7/10/11/15) comprises a rotatable member (10/11, see Schabbach et al. [0053]) operably coupled to the hub (6) and rotatable about the rotational axis (rotational axis A, see Schabbach et al. [0047]) by the power source (13/14, see Schabbach et al. [0053]).
Regarding claim 16, Cole et al. in view of Schabbach et al. teaches comprising, after moving the delivery member (2) from the first position (retracted position, Fig. 4 of Schabbach et al.) to the second position (extended position, Fig. 5 of Schabbach et al.), rotating the rotatable member (10/11) such that the motion conversion mechanism (7/10/11/15) translates the delivery member (2) from the second position (extended position, Fig. 5 of Schabbach et al.) to the first position (retracted position, see Schabbach et al. [0055]).  
Regarding claim 17, Cole et al. in view of Schabbach et al. teaches wherein the delivery member (2) includes a hollow needle (see Schabbach et al., [0046]).  
Regarding claim 19, Cole et al. in view of Schabbach et al. teaches wherein, the hub (6), in moving from the first position (retracted position) to the second position (extended position), moves with respect to the rotational axis (axis A, see Schabbach et al. Figs. 4-6).  
Regarding claim 20, Cole et al. in view of Schabbach et al. teaches wherein, the hub (6), in moving from the first position (retracted position) to the second position (extended position), moves with respect to the rotational axis (axis A, see Schabbach et al. Figs. 4-6).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (Pub. No. 2015/0306307) in view of Schabbach et al. (Pub. No. 2016/0213837) in view of O’Connor et .
Regarding claim 11, Cole et al. in view of Schabbach et al. does not teach wherein the delivery member includes a solid trocar.  However, O’Connor et al. teaches a delivery member (214, Fig. 3A) includes a solid trocar (see [0055] and [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Cole et al. in view of Schabbach et al by forming the device such that the needle is solid and used for puncturing the skin and such that the cannula is in fluid communication with the reservoir once the needle is retracted for drug delivery as taught by O’Connor (see [0059] and [0062]-[0063]) for minimizing pain and discomfort associated with drug delivery while providing a sterile fluid pathway for the drug to be delivered to the patient ([0008]).  In addition, it is known in the art that an insertion needle may be hollow or solid (see [0055]) and Cole et al. in view of Schabbach et al teaches that modifications may be made to the device (see Cole et al. [0072] and Schabbach et al. [0129]).
Claims 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (Pub. No. 2015/0306307) in view of Schabbach et al. (Pub. No. 2016/0213837) in view of Cole et al. (Pub. No. 2014/0276563).
Regarding claim 12, Cole et al. (307’) in view of Schabbach et al. does not teach comprising an adhesive applied to an exterior wall of the housing for attaching the housing to skin of a patient.  However, Cole et al. (563’) teaches an insertion device (1, Fig. 1) comprising an adhesive (10, Fig. 2) applied to an exterior wall of a housing (2/3, Fig. 1-3) for attaching the housing (2/3) to skin of a patient (see [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Cole et al. (307’) in view of Schabbach et al. (563’) to the bottom surface of the base of the device taught by  Cole et al. (307’) for securing the device to the skin surface of the patient with a reduced risk of tenting of the skin surface and/or precisely target the intradermal depth (see [0012]).  Further, Cole et al. (307’) in view of Schabbach et al. teaches that modifications may be made to the device (see Cole et al. [0072] and Schabbach et al. [0129]).
Regarding claim 13, Cole et al. (307’) in view of Schabbach et al. in view of Cole et al. (563’) teaches comprising an opening (591, Fig. 9) formed in the exterior wall of the housing (2/9, see Fig. 9; 591 is formed in 9), wherein the insertion portion (tip of 2) of the delivery member (2) extends through the opening (591) in the second position (extended position of see Cole et al. 307’ Fig. 11 for illustrative purposes).  
Regarding claim 18, Cole (307’) in view of Schabbach et al. does not teach wherein positioning the housing in contact with the patient comprises adhering the housing to skin of the patient.  However, Cole et al. (563’) teaches positioning a housing (2/3, Fig. 1-3) in contact with the patient comprises adhering the housing (2/3) to skin of the patient (see [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Cole et al. (307’) in view of Schabbach et al. by adding the adhesive pad/patch taught by Cole et al. (563’) to the bottom surface of the base of the device taught by  Cole et al. (307’) for securing the device to the skin surface of the patient with a reduced risk of tenting of the skin surface and/or precisely target the intradermal depth (see [0012]).  Further, Cole et al. (307’) in view of Schabbach et al. teaches that modifications may be made to the device (see Cole et al. [0072] and Schabbach et al. [0129]).
Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/21/2022 regarding the 35 U.S.C. 103 rejection has been fully considered but they are not persuasive.  
In the remarks applicant states that the rejection is very unclear based on the office action what components of Cole’s alleged insertion mechanism the Examiner views as being obvious to modify and or replace in view of Schabbach.  In addition, applicant states that Cole’s and Schabbach’s insertion mechanism operate in fundamentally different ways does and it is not explained in the office action nor is it common sense how components of Cole’s scotch yoke mechanism would cooperate with components of Schabbach’s pulley system.
In addition, applicant argues that the rejection is based on impermissible hindsight.  Applicant states that the Examiner’s reasons for the modification are speculative and involve impermissible hindsight because the Examiner assumes without evidentiary support that Cole’s alleged insertion mechanism is not already considered by a skilled person to be a “fault-tolerant system that achieves high speed needle movements and exact needle guidance thus reducing pain for the patients when inserting and retracting the needle and increasing consumer acceptance and satisfaction.”  Applicant states that there is no description or suggestion in Schabbach that movement of a rotational axis or the lack thereof affects the “fault-tolerance” of Schabbach’s alleged needle insertion mechanism or an amount or pain experience by the patient. In addition, applicant states that the pulley-like arrangement of Schabbach requires more parts that the alleged insertion mechanism of Cole.  Further, applicant states that Cole’s generic statement that 
Lastly, applicant argues that one of ordinary skill in the art would not have been motivated or had reasonable expectation of success in modifying Cole’s alleged insertion mechanism in the manner alleged by the Examiner.  Applicant states that the Examiner has not identified what in the prior art (a problem) would have motivated a person of ordinary skill in the art to make the change to Cole’s insertion mechanism but yet the Examiner identifies what she believes are advantages of her modified version of Cole’s alleged insertion mechanism.  Applicant states the even if the Examiner is correct about these advantages it does not explain why a person of ordinary skill in the art would have been motivated to change the design of Cole’s alleged insertion mechanism.  In addition, applicant argues that the Examiner’s motivation would require at least the following:
adding a belt-like component (e.g., Schabbach's belt 15 in Figs. 4-8) to Cole's alleged insertion mechanism; 
adding rollers (e.g., Schabbach's pulleys 16 in Figs. 4-8) to mount Schabbach's belt-like component in Cole's alleged insertion mechanism; 
removing components of Cole's alleged insertion mechanism interfering with and/or rendered superfluous by the addition of the belt-like component and/or the rollers noted above; and 
implementing other potential structural and/or operational changes to Cole's insertion mechanism to accommodate changes (i)-(iii). 

Applicant states that the aforementioned modifications involve a number of engineering considerations to implement properly.
	The Examiner respectfully disagrees.
	First, it is the Examiner’s position that the rejection is not contradictory and is very clear. In the rejection of claim 1 in office action mailed on 10/29/21 regarding the “insertion mechanism” the Examiner maps out what structural component of the “insertion mechanism” as “does not teach wherein the operation of the power source causes at least a portion of the motion conversion mechanism to rotate about a rotation axis, the rotational axis being substantially stationary with respect to the housing during rotation of the at least a portion of the motion conversion mechanism.” Hence, Cole teaches all of the structural components of the “insertion mechanism” absent the aforementioned recitation above.  The Examiner relies upon Schabbach et al. for teaching an insertion mechanism having all of the structural components as recited in claim 1.  Therefore, it is the Examiner’s position that the rejection is clear as to what structural components of the “insertion mechanism” Cole teaches and what structural components of the “insertion mechanism” Schabbach teaches.  
	Regarding applicant’s arguments that Cole’s and Schabbach’s insertion mechanism operate in fundamentally different ways and it is not common sense how the components of Cole would cooperate with the components of Schabbach it should be noted that the rejection is not based on the components of Cole’s “insertion mechanism” cooperating with the components of Schabbach’s “insertion mechanism” the rejection is based on all of the components of Cole’s “insertion mechanism” being substituted for all of the components of Schabbach’s “insertion mechanism.  Hence, the rejection is not based on the pulley system taught by Schabbach cooperating with the scotch yoke taught by Cole, but the pulley system and the other structural components of the insertion mechanism taught by Schabbach that permit movement of the needle replacing the scotch yoke and the other structural components of Cole that permit movement of the needle.  In regards to applicant’s argument that the modification is not common sense the Examiner would like to note that the standard for obviousness is not “common sense” 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, it should be noted that the standard for obviousness does not require that the Examiner provide any evidentiary support regarding Cole’s insertion mechanism not being a “fault-tolerant system that achieves high speed needle movements and exact needle guidance thus reducing pain for the patients when inserting and retracting the needle and increasing consumer acceptance and satisfaction.”  
In addition, it is the Examiner’s position that one of ordinary skill in the art would look to the teachings of Schabbach and find it obvious to modify the device of Cole by substituting the components of the insertion mechanism taught by Cole for the components of the insertion mechanism taught by Schabbach because Schabbach specifically teaches that the components of the insertion mechanism provide a “fault-tolerant system that achieves high speed needle movements and exact needle guidance thus reducing pain for the patients when inserting and retracting the needle and increasing consumer acceptance and satisfaction;” and one of ordinary skill in the art would find it obvious that the fault-tolerant system needle insertion mechanism 
Lastly, regarding applicant’s arguments that the modification requires a number of engineering considerations the Examiner would like to note that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art” and it is the Examiner’s position that the combined teaching of Cole in view of Schabbach teaches a pump patch for pumping insulin to the patient having a needle insertion mechanism that has the structural components as recited in claim 1.
Therefore, for the aforementioned reasons the rejection is maintained (see rejection above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783